193



   OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                      AUSTIN




Eon. w. r. mclein
OriNhAl Dl8trl.t  atorur7
lmliumon coanty
ooo~otown, hxas


                     oplalonHo.
                     ROB F’rerai
                         R@oaro

                                          bea r*oMad   ewl
                                         . Ii.quote troa




                            our ftut:oror the ruoo




      .bot:l, sorrrotaad tar rbiah I rirh to thank
      you vary Nuoh..
           OpinionRo.,O-698foonfannoo opiuioaRo.
of thir dq?artrkBt,holbr,umn6 other tl$ngr,that an
Hon. R. 8. XrCZIla, Pago 8


0rri00r     *O   dirohargos   ot r o lo a r es l driedant   rr0m tha
for00            t a pdgmantre8trainl.q
      and lffo o of                      Elm la mtltled
to oollao8thr fro of 11.00 fox a rofease.
           Opinionno. 0;@63 o? this brgartnmntholds,
bong      othrr thi8, thd  It a ousstable or other offlaor
has a drfandaat 7 II hIa awtody, ~4 raloasrsthe dafra-
dent   frm thr' roror and offrat‘of a judgnaat restrainin
him, then the oonstabloor otEor o??Iou woul& bo rntltlrd
td   e #LOO nlema fee.
          Opinion Ro. O-901 of this d~parttrmt.holdsthet
a shori?? or ronstebJo is net lotItlod to ohuge aa unst
fro uhur ha fs presrntbut whore the arxwrt is actually
satI4by a atate fllghmyTatrolmn.
          OpinionW. O-060 of this dopartnoatholds that
rbaro a stat* III&wayPatrolmanarrests a 60raa        for
speeding and brings him before the fustlor cb the Psaoe
and the d*?andrnt  plea48 guiltysod la a'esrosod a fine 0r
On0 Dollaran6 oorts that the defendantshould pay the
?ollouIng&mounts Ih disoharge o? hi8 ?Iae and ooats, to-
rift

          Om D&k+, ?Isot Five     iiolhrs      aa tsm for .the
ooanty attorney; Four Odlhrr   81 triel   ire;    ssaklng 8 total
Qi Ton DOllUS.   WntWr tho faots rulatiag to Bald opinion
*.hoconstablepufonned     no eUTICuS and MS net antitled
to any for.
          pinion 30x0.C-U89 a? this6e~rtarot,     In lsplr-
in& the rub sat out In O~iBiOn RO. G-695 ( QooniUeaO.
opinion?#OO. 30-61 of thi8 departmnt to variousraot situ-
tions set out In tlrrrequart for oplnIon,holds that    only
wborr the faotr show that the de?snda%tIs la tha actual and
legal oustad a? l oanstsblo   at thr t&w he pleads guilty
and pays his fina ls the aoastablsltltlod toga rrlrasr
?UO. This OQiniQll  ?urt&rr ho348 that *haa the dofondaat
rails his flao lo to tbr Justice of the Fwcs and same is
laorptrdby the Just100 in payrant of tIefondant**   ru,   tho
constable is act entitlrdto a roloanc ia@.

         Artlolr1011 of the Code of CriminalProordurr
prcmldosthat ao itom of ,oosts shell bo taxed ?or a purport-
rd rortlorthieh wa* a03 ppfcmrd,   or for a maMa     for
                                                                                 195
.




    Boa. I. I=. IfoClaIn, Pago S


    rhiah a0 ?a* is rxprosslypmvIQe4 by law.
                              has rrpeatedlyml06 th a t l
    oon8t~alO or otaor PaQO OffiQU la not entitledto
    OhSitS, OOlloot Or lOo epSOS8
                               t U~SSS ha aOtW~J      per-
    r032d  tk* sonloar  rot out in the statute.  xi the oon-
    ltabk or sb~rl?? does not make the amrrt,   nor the OCCU-
    mltmant nor thr roleare,ha ouklnly cannotoharge,aol-
    lO0t 0f l000pt 8 rO0 r0r doing 80~ A atate aigh~y
    P8tr0m        moarr      l   88lary from the Stat0     0s   TOXU r02
    his .su~Ioe~, and ~thiro 18 no sktutort authorityin this
    State   rhuoby a et&e lilghway  Patrolman may oharga,rollrat
    or looept a ire e08 a defendant. The salary a Btato
    HighnayPatrolmanmmrIn8 from the StataOf Texas i8 the
    only oixqwisation   to whloh ha Is ontitledto nawitr for
    pm0tmug     hla dut Im.
              Ke %hInk thars la no oonillotin t!m abotr
     atmbermlopIalon8. 30 think that saoh one Is oornot
    .barul upon the fact sItuatlons glr~a in saoh of said
     O~iDiOQS.
              Stirfaot8 eated ln your lottrr do not rhw wheti-
    ar or not the oonatablepuSansod any swvioo. No thaw-
    for4 lssumr that be puroaPe4 no 8m1100~   Thereroro, the
    Oomtrblr would not be sntltladto a releaseSo% The
    proper awmB& 0s fin0 and 008ts under ruoh Qi~OUWtUiOllS
    would be as follows:
                  01l0mifnr ?oT'~IIM~
                                    ~I+43
                                        mhr8                rot    th   i30twr
    ;mg~g,'ow             Dollsrsr0r trial fee;   making        a total 0s
                    .
                                             very truly your8



                                         RY*jgy+-Jf
                                               ..               AssIstant
    WF   rib-i9   APFRSVECMAR20, 1940
                                     \
                  AWXNEY GENERALOF TIEA&